ROBERTS, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
This was an action for an accounting. Brett was an advertising and selling expert and Drawe was an expert in organizing and efficiently conducting business enterprises. In September, 1921 he entered into a partnership for the purpose of discovering business enterprises which were in difficulty financially or otherwise, because of insufficient organization or conduct and of tendering their services for the purposes of relieving the troubles of such corporations and of obtaining capital for the further conducting of said business enterprises. Through the efforts of the plaintiff the partnership was employed by various companies.
The plaintiff claimed that the defendant refused him information as to the receipts and expenses, and that he had refused to account in any way in regard to the business affairs of the partnership. The court found the allegations true and ordered a hearing before a referee as to the amount due. After the referee had made his finding, which was confirmed by the court, an appeal was prosecuted to the Court of Appeals by the defendant, claiming that the referee found a larger sum to have been collected by Drawe than was actually collected. In affirming the report of the referee, the Court of Appeals held:
1. It cannot he said that the report of a referee finding that certain promissory notes had been paid was an erroneous finding or that the amount found due the plaintiff was incorrect.